Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Morrow et al. (US 11233978 B1) discloses a system (countermeasure device 600, figure 6) for defending an unmanned vehicle comprising: an unmanned vehicle (drone/UAV, col. 20, line 32) emitting a specific radio frequency; an antenna array (e.g., multi-function directional antenna 622, col. 22, lines 33-36) configured to be tuned to the unmanned vehicle's specific radio frequency (radiofrequency can be recorded via a RF sensor 510, col. 20, lines 29-30; col. 18, lines 10-14); an augmented reality display (headset, glasses, or the like, may receive the UAV location data and display instructions for guiding a user to the UAV within the airspace. As mentioned immediately above, the portable countermeasure device may further transmit an indication of the UAV's location to a handler's smartphone or another display (such as an automobile onboard display), for alerting the device handler of the UAV threat, col. 31, lines 42-50) configured to display frequency emitters that match the unmanned vehicle's specific radio frequency; a defender (display instructions for guiding a user to the UAV within the airspace, col. 31, lines 44-45), wherein the defender has the capability to view the augmented reality display.
However, the closest prior art of record, namely, Morrow et al. does not disclose “an augmented reality display configured to display frequency emitters that match the unmanned vehicle’s specific radio frequency; a defender, wherein the defender has the capability to view the augmented reality display." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.
Independent claims 11 and 17 are citing the same or similar subject matter and are also allowed.
Dependent claims 12-16 are allowable as they depend from an allowable base independent claim 7.
Dependent claims 18-20 are allowable as they depend from an allowable base independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677